Exhibit FORM OF STANDARD STOCK WARRANT AGREEMENT CBS CORPORATION STANDARD PREFERRED STOCK WARRANT AGREEMENT PROVISIONS Table of Contents TABLE OF CONTENTS Page ARTICLE I ISSUANCE, EXECUTION AND DELIVERY OF WARRANT CERTIFICATES SECTION 1.01. Issuance of Warrant Certificates 1 SECTION 1.02. Execution and Delivery of Warrant Certificates 1 SECTION 1.03. Registration and Countersignature 2 ARTICLE II WARRANT PRICE, DURATION AND EXERCISE OF WARRANT CERTIFICATES SECTION 2.01. Warrant Price 3 SECTION 2.02. Duration of Warrant Certificates 3 SECTION 2.03. Exercise of Warrant Certificates. 3 ARTICLE III OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANT CERTIFICATES SECTION 3.01. No Rights as Securityholders Conferred by Warrant Certificates 4 SECTION 3.02. Lost, Stolen, Mutilated or Destroyed Warrant Certificates 4 SECTION 3.03. Holder of Warrant Certificate May Enforce Rights 5 SECTION 3.04. Call of Warrants by the Company 5 SECTION 3.05. Optional Reduction of Warrant Price 5 SECTION 3.06. Reservation of Shares 6 SECTION 3.07. Obtaining of Governmental Approvals and Stock Exchange Listings 6 SECTION 3.08. Adjustment of Exercise Price and Number of Shares Purchasable or Number of Warrants 6 SECTION 3.09. Fractional Warrants and Fractional Shares. 9 SECTION 3.10. Notices to Warrantholders 10 ARTICLE IV EXCHANGE AND TRANSFER OF WARRANT CERTIFICATES SECTION 4.01. Exchange and Transfer 11 SECTION 4.02. Treatment of Holders of Warrant Certificates 12 SECTION 4.03. Cancellation of Warrant Certificates 12 ARTICLE V CONCERNING THE WARRANT AGENT SECTION 5.01. Warrant Agent 12 SECTION 5.02. Conditions of Warrant Agent’s Obligations 13 SECTION 5.03. Registration and Appointment of Successor Warrant Agent. 15 ARTICLE VI MISCELLANEOUS SECTION 6.01. Supplements and Amendments 16 SECTION 6.02. Notices and Demands to the Company and Warrant Agent 16 SECTION 6.03. Addresses 16 SECTION 6.04. Delivery of Prospectus 16 SECTION 6.05. Obtaining of Governmental Approvals 17 SECTION 6.06. Persons Having Rights under Warrant Agreement 17 SECTION 6.07. Headings 17 SECTION 6.08. Counterparts 17 SECTION 6.09. Inspection of Agreement 17 SECTION 6.10. Governing Law 17 SECTION 6.11. Successors 17 SECTION 6.12. Termination 18 Table of Contents From time to time, CBS Corporation, a Delaware corporation (the “Company”), may enter into one or more warrant agreements that provide for the issuance and sale of warrants (“Warrants”) to purchase shares of the Company’s Preferred Stock, $0.01 par value (“Shares”).The standard provisions set forth herein may be included or incorporated by reference in any such warrant agreement (a “Warrant Agreement”).The Warrant Agreement, including the provisions incorporated therein by reference, is herein referred to as this “Agreement.”The person named as the “Warrant Agent” in the first paragraph of the Warrant Agreement is herein referred to as the “Warrant Agent.”Unless otherwise defined in this Agreement or in the Warrant Agreement, as the case may be, terms defined in the Warrant Agreement are used herein as therein defined and terms defined herein are used in the Warrant Agreement as herein defined. ARTICLE I ISSUANCE, EXECUTION AND DELIVERY OF WARRANT CERTIFICATES SECTION 1.01.Issuance of Warrant Certificates.Each Warrant Certificate shall evidence one or more Warrants.Each Warrant evidenced thereby shall represent the right, subject to the provisions contained herein and therein, to purchase such numbers of Shares as are set forth in the Warrant Agreement.The number of Warrants which may be issued and delivered under this Agreement is unlimited. There shall be established in or pursuant to a resolution of the Board of Directors of the Company or any duly authorized committee thereof or established in one or more warrant agreements supplemental hereto, prior to the issuance of any Warrants: the designation of such Warrants; if the Warrants are issued together as a unit with any other securities of the Company, the date after which the Warrants shall be freely tradable separately from such other securities(the “Distribution Date”); if the Company may at its option or under circumstances described therein provide for an earlier Distribution Date; the expiration date, pursuant to Section2.2; the exercise price and any form of consideration other than lawful money of the United States of America by which the exercise price may be paid pursuant to Section2.1; the Call Price, Call Date and Call Terms pursuant to Section3.4; the limitations, if any, upon the Reduced Warrant Price and the Reduced Warrant Price Period, pursuant to Section 3.5; the circumstances, if any, under which the Exercise Price and the number of Shares purchasable upon the exercise of each Warrant and the number of Warrants outstanding are subject to adjustment and the manner of making any such adjustment. SECTION 1.02.Execution and Delivery of Warrant Certificates.Each Warrant Certificate, whenever issued, shall be in registered form substantially in such form or forms as shall be established by the Company from time to time pursuant to one or more resolutions of the Board of Directors of the Company or in one or more warrant agreements supplemental hereto, and in each case shall be dated as of the date of issuance thereof, and may have such letters, numbers or other marks of identification or designation and such legends or endorsements printed, lithographed or engraved thereon as the officers of the Company executing the Warrant Certificate may approve (execution thereof to be conclusive evidence of such approval) and as are not inconsistent with the provisions of this Agreement, or as may be required to comply with (i)any law or with any rule or regulation made pursuant thereto or (ii)any rule or regulation of any stock exchange on which the Warrant Certificates may be listed, or to conform to usage.The Warrant Certificates shall be signed on behalf of the Company by its Chairman of the Board of Directors, its Chief Operating Officer, its President, its Chief Financial Officer, a Vice President or its Treasurer and attested by its Secretary or Assistant Secretary.Such signatures may be manual or facsimile signatures of such authorized officers and may be imprinted or otherwise reproduced on the Warrant Certificates. Table of Contents No Warrant Certificate shall be valid for any purpose, and no Warrant evidenced thereby shall be exercisable, until such Warrant Certificate has been countersigned by the manual signature of the Warrant Agent.Such signature by the Warrant Agent upon any Warrant Certificate executed by the Company shall be conclusive evidence that the Warrant Certificate so countersigned has been duly delivered hereunder. If any officer of the Company who shall have signed any of the Warrant Certificates either manually or by facsimile signature shall cease to be such officer before the Warrant Certificates so signed shall have been countersigned and delivered to the Warrant Agent, such Warrant Certificates nevertheless may be countersigned and delivered as though the person who signed such Warrant Certificates had not ceased to be such officer of the Company.Any Warrant Certificate may be signed on behalf of the Company by such persons as, at the actual date of the execution of such Warrant Certificate, shall be the proper officers of the Company, although at the date of the execution of this Agreement any such persons was not an officer. SECTION 1.03.Registration and Countersignature.The Warrant Agent shall, upon receipt of Warrant Certificates, duly executed on behalf of the Company, countersign the Warrant Certificates evidencing Warrants to purchase the number of Shares set forth in the Warrant Agreement and shall deliver such Warrant Certificates to the appropriate person or entity upon the order of the Company.After the original issuance of the Warrant Certificates, the Warrant Agent shall countersign a Warrant Certificate only if the Warrant Certificate is issued in exchange or substitution for, or in connection with the registration of transfer of, one or more previously countersigned Warrant Certificates, as hereinafter provided.The Warrant Certificates shall not be valid for any purpose unless so countersigned. The Warrant Agent’s countersignature on all Warrants shall be in substantially the following form: [NAME OF WARRANT AGENT] By: Authorized Signatory 2 Table of Contents ARTICLE II WARRANT PRICE, DURATION AND EXERCISE OF WARRANT CERTIFICATES SECTION 2.01.Warrant Price.The exercise price of each Warrant and any other form of consideration other than lawful money of the United States of America by which the exercise price may be paid shall be as set forth in the Warrant Agreement.The purchase price (including moneys and such other consideration) of the Shares upon exercise of the Warrants is referred to in this Agreement as the “Warrant Price” and is payable in full at the time of exercise. SECTION 2.02.Duration of Warrant Certificates.Warrant Certificates may be exercised in whole at any time, and in part from time to time, during the period set forth in the Warrant Agent (the “Expiration Date”).Each Warrant Certificate not exercised on or before the close of business on the Expiration Date shall become void, and all rights of the holder thereunder and under this Agreement shall cease. SECTION 2.03. Exercise of Warrant Certificates. (a)Prior to the Expiration Date, a Warrant Certificate, if countersigned by the Warrant Agent, may be exercised in whole or in part by providing certain information set forth on the reverse side of the Warrant Certificate and, unless otherwise provided pursuant to Section2.1, by paying in full (in cash or by certified or official bank check in New York Clearing House funds or by bank wire transfer in immediately available funds), in United States dollars, the Warrant Price for the Shares as to which the Warrant Certificate is exercised, to the Warrant Agent at its corporate trust office at the address set forth in the Warrant Agreement.The payment must specify the name of the holder and the number of Warrants exercised by such holder. Warrants will be deemed to have been exercised upon receipt by the Warrant Agent of the Warrant Price and the Warrant Certificate properly completed and duly executed by the registered holder or holders thereof or by the duly appointed legal representative thereof or by a duly authorized attorney, such signature to be guaranteed (under the Medallion Program) by a bank or trust company, by a broker or dealer which is a member of the National Association of Securities Dealers,
